           Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 1 of 14




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


NATIONAL STUDENT LEGAL
DEFENSE NETWORK,
1015 15th Street Northwest, Suite 600
Washington, DC 20005

                  Plaintiff,

v.                                                Case No. 1:21-cv-2309

                                                            COMPLAINT

U.S. DEPARTMENT OF EDUCATION,
400 Maryland Avenue Southwest
Washington, DC 20202

                 Defendant.


                                INTRODUCTION

      1.     Plaintiff National Student Legal Defense Network (“Student Defense”)

brings this action against the United States Department of Education

(“Department”) under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and

injunctive relief to compel compliance with the requirements of FOIA.

                          JURISDICTION AND VENUE

      2.     This Court has jurisdiction over this action pursuant to 5 U.S.C.

§ 552(a)(4)(B) and 28 U.S.C. §§ 1331, 2201, and 2202.

      3.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1391(e).
           Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 2 of 14




      4.     Because the Department has failed to comply with the applicable time-

limit provisions of FOIA, Student Defense is deemed to have exhausted its

administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to

judicial action enjoining the agency from continuing to withhold agency records and

ordering the production of agency records improperly withheld.

                                      PARTIES

      5.     Plaintiff Student Defense is a nonpartisan, non-profit organization

incorporated in the District of Columbia. Student Defense’s mission is to work,

through a variety of means, to advance students’ rights to educational opportunity

and ensure that higher education provides a launching point for economic mobility.

To further its mission, Student Defense gathers information—including through

responses to FOIA requests submitted to government agencies—to inform the

public via, inter alia, its website, social media, press releases and other comments to

the media, and regulatory comments to government agencies.

      6.     Defendant U.S. Department of Education is a department of the

executive branch of the United States government headquartered in Washington,

DC and an agency of the federal government within the meaning of 5 U.S.C.

§ 552(f)(1). The Department has possession, custody, and control of the records that

Student Defense seeks.

                             STATEMENT OF FACTS

      7.     On May 12, 2020, Student Defense filed a lawsuit against La’James

International College (“LJIC”), an Iowa cosmetology school, on behalf of individually




                                          2
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 3 of 14




named current and former students and a class of similarly situated persons for

violations of the Iowa Consumer Fraud Act, Iowa Code § 714H.5, and for fraudulent

misrepresentation, negligent misrepresentation, fraudulent concealment, and

breach of contact. The lawsuit alleges that LJIC made misrepresentations to

prospective students regarding the timing and availability of financial aid and

illegally withheld that financial aid from current students. The case is currently

stayed pending the school’s appeal of an order certifying plaintiffs’ class.

      8.     As part of its fact investigation, Student Defense submitted several

FOIA requests to the Department regarding LJIC’s financial position, as well as its

financial aid disbursement practices and participation eligibility under Title IV of

the Higher Education Act of 1965 (as amended) (“HEA”), 20 U.S.C. § 101 et. seq.

Audit Requirements

      9.     All colleges and universities participating in Title IV programs that

disburse federal financial aid to their students (e.g., Pell Grants and Federal Direct

Loans) must submit two types of audits annually to the Department. See generally

34 C.F.R. § 668.23.

      10.    Under 34 C.F.R. § 668.23(b), an institution must submit a “compliance

audit” conducted under standards prescribed by the government and which covers

“all title IV, HEA program transactions . . . that have occurred since the period

covered by the institution’s last compliance audit.”

      11.    Under 34 C.F.R. § 668.23(d), an institution must submit audited

financial statements, which are prepared “on an accrual basis in accordance with




                                           3
             Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 4 of 14




generally accepted accounting principles and audited by an independent auditor in

accordance with generally accepted government auditing standards[.]”

       12.    Both types of audits must be submitted to the Secretary “no later than

six months after the last day of the institution’s fiscal year.” Id. § 668.23(a)(4).

Letters of Credit

       13.    Under the HEA and Department regulations, institutions of higher

education that fail to meet financial responsibility standards may be required to

post a Letter of Credit (“LOC”) or other surety to the Department to provide

financial protection for the government. HEA § 498(a), 20 U.S.C. § 1099c(c)(3); 34

C.F.R § 668.175. For example, a LOC can cover costs incurred by the federal

government if a school closes and students become eligible to have their federal

student loans forgiven.

Student Defense’s FOIA Requests

       FOIA Request 1: LJIC Financial Audits

       14.    On February 25, 2020, Student Defense submitted a FOIA request

(“Financial Audit Request”) to the Department seeking “any records relating to

financial audits of La’James International College, including audited financial

statements, communications about financial audits, and communications about

letters of credit.”

       15.    Without limiting the Department’s obligations to conduct a reasonable

search for responsive records, Student Defense requested that the Department

search the records of certain specified custodians.




                                            4
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 5 of 14




      16.    On February 26, 2020, the Department acknowledged, through three

separate communications, its receipt of the Financial Audit Request, stated that it

had “forwarded” the Financial Audit Request “to the primary responsible office(s)

for action,” assigned tracking number 20-01075-F to the request, and changed the

request status to “In Process.”

      17.    On February 27, 2020, Student Defense received an inquiry from

Christie D. Swafford, Government Information Specialist in the Office of the

Secretariat/FSC at the Department. Ms. Swafford informed Student Defense that

the Office of General Counsel “would like to know the date range for the search” as

it was “not listed on your request.”

      18.    On February 27, 2020, Student Defense responded to Ms. Swafford,

stating that “[w]ithout waiving our right to full compliance, we request that the

Department prioritize records from 2014 to the present.” Ms. Swafford responded

the next day, thanking Student Defense for its response.

      19.    On March 12, 2020, Student Defense received an interim response

letter from the Department. The letter stated that “[s]taff from The Office of the

Secretary (OS) informed this office (FSC) that after a search of their files, they were

unable to locate any documents that were responsive to your request.” It then

explained that “[a]t this time, the Department is continuing to process your request,

and your FOIA request case file remains open. It will not close until the

Department provides you with a response regarding outstanding responsive

documents from FSA and OGC.”




                                           5
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 6 of 14




      20.    On May 12, 2020, Student Defense requested an update from the

Department about the status of the Financial Audit Request.

      21.    Two weeks later, on May 29, 2020, Student Defense received an email

from Jeremy A. Kirsch, Esq., a contractor at the Department’s Office of Inspector

General (“OIG”) regarding the Financial Audit Request, stating: “The Department

of Education’s (ED) FOIA Service Center forwarded 18 pages to the ED Office of

Inspector General (OIG) and asked that we respond to you regarding this [sic] pages

directly. As such, attached please find OIG’s determination letter and responsive

document binder.”

      22.    The letter from OIG stated that “[o]n May 20, 2020, ED’s FOIA Service

Center referred your request to the Office of Inspector General (OIG) as it pertains

to the enclosed documents that originated in the OIG,” and that “we are providing

you with all 14 pages of documents that were referred to us.”

      23.    The production included fourteen pages of documents regarding

La’James College of Hairstyling, Inc., not La’James International College (“LJIC”).

      24.    Following a request for clarification by Student Defense to OIG, which

specifically noted that the documents provided related to “La’James College rather

than La’James International College,” OIG informed Student Defense that “[t]here

is no reason to believe we have additional documents responsive to your request. I

know that other offices within ED will be sending separate responses, which could

be potentially more responsive to your request.”




                                          6
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 7 of 14




      25.    On July 16, 2020, Student Defense requested a second update from the

Department about the status of its FOIA request. Later that same day, Student

Defense received a reply from the Department stating that the search for responsive

records was still pending.

      26.    On September 15, 2020, Student Defense requested a third update

from the Department about the status of its FOIA request.

      27.    On January 6, 2021, Student Defense received a letter from the

Department, stating that “[t]his letter is a third interim response” and that “[s]taff

from the Office of the Under Secretary (OUS) informed this office (FSC) that after a

search of their files, they were unable to locate any documents that were responsive

to your request.” The third interim response letter stated that “[a]t this time, the

Department is continuing to process your request, and your FOIA request case file

remains open. It will not close until the Department provides you with a response

regarding outstanding responsive documents from OGC.”

      28.    On August 4, 2021, Student Defense requested a fourth update from

the Department about the status of its FOIA request. The Department responded

that “the current status of this request is that documents have been added to our

review log, and they are currently under review by one of the offices before release.”

      29.    Student Defense has not received any further communication from the

Department regarding the Financial Audit Request, including any information

about the Department’s efforts to collect documents from FSA.




                                           7
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 8 of 14




      FOIA Request 2: LJIC Annual Compliance Audits

      30.    On February 28, 2020, Student Defense submitted a FOIA request (the

“Compliance Audit Request”) for records related to LJIC’s annual compliance

audits.

      31.    Student Defense requested “[a]ny records from 2014 to the present

relating to annual compliance audits of La’James International College, including

the annual compliance audits submitted to the Department, any final audit

determinations related to those annual compliance audits, and any communications

about the annual compliance audits or the final audit determinations.”

      32.    Without limiting the Department’s obligations to conduct a reasonable

search for responsive records, Student Defense requested that the Department

search the records of certain specified custodians.

      33.    On March 2, 2020, the Department acknowledged its receipt of the

FOIA submission, stated that it had “forwarded” the Compliance Audit Request “to

the primary responsible office(s) for action,” and assigned tracking number 20-

01135-F to the request.

      34.    On March 6, 2020, Student Defense received an email from the

Department updating the status of the Compliance Audit Request to “In Process.”

      35.    On March 17, 2020, Student Defense received an interim response

letter from the Department, stating that “[s]taff from the Office of the Secretary

(OS) informed this office (FSC) that after a search of their files, they were unable to

locate any documents that were responsive to your request.” The interim response




                                           8
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 9 of 14




letter concluded that “[a]t this time, the Department is continuing to process your

request, and your FOIA request case file remains open. It will not close until the

Department provides you with a response regarding outstanding responsive

documents from OGC, OUS and FSA.”

      36.    On May 12, 2020, Student Defense requested an update from the

Department about the status of the Compliance Audit Request.

      37.    On July 16, 2020, Student Defense requested a second update from the

Department about the status of its FOIA request. That same day, the Department

confirmed that it remained “pending.”

      38.    On September 15, 2020, Student Defense requested a third update

from the Department about the status of the Compliance Audit Request.

      39.    On January 6, 2021, Student Defense received a second interim

response letter from the Department, stating that “[s]taff from the Office of the

Under Secretary (OUS) informed this office (FSC) that after a search of their files,

they were unable to locate any documents that were responsive to your request.”

The second interim response letter concluded that “[a]t this time, the Department is

continuing to process your request, and your FOIA request case file remains open. It

will not close until the Department provides you with a response regarding

outstanding responsive documents from OGC and FSA.”

      40.    On March 31, 2021, Student Defense requested a fourth from the

Department about the status of the Compliance Audit Request. That same day, the

Department confirmed that it remained “pending.”




                                          9
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 10 of 14




      41.      On June 21, 2021, Student Defense requested a fifth update from the

Department about the status of the Compliance Audit Request. That same day, the

Department confirmed that it remained “pending.”

      42.      Student Defense has not received any further communication from the

Department regarding the Compliance Audit Request.


FOIA Request 3: Letters of Credit

      43.      On July 7, 2021, Student Defense submitted a FOIA request for the

Department’s records of all currently-held LOCs (the “LOC Request”). This would

include any LOCs posted by LJIC.

      44.      Specifically, Student Defense requested “the current detailed log of

every letter of credit currently held by the Department that has been posted by, or

on behalf of, any institution participating in one or more Title IV, HEA programs,

including the following information:”

            • OPEID
            • Institution Name
            • State
            • Institution Type
            • Institution Fiscal Year End Date
            • LOC Request Date
            • Reason LOC Requested
            • LOC Received Date
            • LOC Amount
            • LOC Percent Requested
            • Notes

      45.      On July 8, 2021, the Department acknowledged its receipt of the LOC

Request, stated that it had forwarded the LOC Request “to the primary responsible




                                           10
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 11 of 14




office(s) for action,” assigned tracking number 21-02118-F to the request, and

updated the status to “In Process.”

      46.     On July 23, 2021, the Department granted Student Defense’s request

for a fee waiver.

      47.     On August 5, 2021, Student Defense received an interim response

letter from the Department stating that “[a]t this time, we are unable to provide an

estimated completion date, but intend to provide records on a rolling basis as they

become available.”

      48.     Student Defense has not received any further communication from the

Department regarding the LOC Request.

Exhaustion of Administrative Remedies

      49.     As of the date of this complaint, the Department has failed to:

(a) notify Student Defense of any determination regarding the Financial Audit

Request, Compliance Audit Request, or the LOC Request (collectively the “LJIC

FOIA Requests”), including the scope of any responsive records the Department

intends to produce or withhold and the reasons for any withholdings; or (b) produce

the requested records or demonstrate that the requested records are lawfully

exempt from production.

      50.     Through the Department’s failure to respond to the LJIC FOIA

Requests within the time period required by law, Student Defense has

constructively exhausted its administrative remedies and seeks immediate judicial

review.




                                          11
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 12 of 14




                                 COUNT I
                      Violation of FOIA, 5 U.S.C. § 552
        Failure to Conduct Adequate Search for Responsive Records

      51.     Student Defense repeats the allegations in the foregoing paragraphs

and incorporates them as though fully set forth herein.

      52.     Student Defense properly requested records within the possession,

custody, and control of the Department.

      53.     The Department is an agency subject to FOIA and must therefore

make reasonable efforts to search for requested records.

      54.     The Department has failed to promptly review agency records for the

purpose of locating those records that are responsive to the LJIC FOIA Requests.

      55.     The Department’s failure to conduct adequate searches for responsive

records violates FOIA.

      56.     Student Defense is therefore entitled to injunctive and declaratory

relief requiring the Department to promptly make reasonable efforts to search for

records responsive to Student Defense’s FOIA requests.

                                COUNT II
                     Violation of FOIA, 5 U.S.C. § 552
         Wrongful Withholding of Non-Exempt Responsive Records

      57.     Student Defense repeats the allegations in the foregoing paragraphs

and incorporates them as though fully set forth herein.

      58.     Through the LJIC FOIA Requests, Student Defense properly requested

records within the possession, custody, and control of the Department.




                                          12
            Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 13 of 14




      59.     The Department is an agency subject to FOIA and must therefore

release in response to a FOIA request any non-exempt records and provide a lawful

reason for withholding any materials.

      60.     The Department is wrongfully withholding non-exempt agency records

requested through the LJIC FOIA Requests by Student Defense by failing to

produce non-exempt records responsive to its FOIA requests.

      61.     The Department’s failure to provide all non-exempt responsive records

violates FOIA.

      62.     Student Defense is therefore entitled to declaratory and injunctive

relief requiring the Department to promptly produce all non-exempt records

responsive to its FOIA requests and provide indexes justifying the withholding of

any responsive records withheld under claim of exemption.

                              REQUESTED RELIEF

WHEREFORE, Student Defense respectfully requests the Court to:

      1.      Order the Department to conduct searches reasonably calculated to

uncover all records responsive to the LJIC FOIA Requests;

      2.      Order the Department to produce, within twenty days of the Court’s

order, or by such other date as the Court deems appropriate, any and all non-

exempt records responsive to the LJIC FOIA Requests and indexes justifying the

withholding of any responsive records withheld under claim of exemption;

      3.      Enjoin the Department from continuing to withhold any and all non-

exempt records responsive to the LJIC FOIA Requests;




                                          13
           Case 1:21-cv-02309 Document 1 Filed 08/31/21 Page 14 of 14




      4.     Award Student Defense the costs of this proceeding, including

reasonable attorneys’ fees and other litigation costs reasonably incurred in this

action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      5.     Grant Student Defense such other relief as the Court deems just and

proper.



Dated: August 31, 2021                      Respectfully submitted,

                                            /s/Eric Rothschild
                                            Eric Rothschild (D.C. Bar 1048877)
                                            National Student Legal Defense
                                            Network
                                            1015 15th Street N.W., Suite 600
                                            Washington, D.C. 20005
                                            eric@defendstudents.org
                                            (202) 734-7495




                                         14
